Citation Nr: 1009478	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-05 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for bilateral hammertoes 
2 through 4.

2. Entitlement service connection for onychomycosis of the 
right foot.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served in the United States Army Reserve on 
active duty for training (ACDUTRA) from January 1988 to May 
1988 and on active duty from January 2004 to April 2005.  In 
a statement dated in February 2009, the Veteran informed VA 
that he had returned to active duty as of February 15, 2009.  
As explained below, the record reflects that the Veteran is 
currently deployed on active duty and is expected to return 
from his deployment in March 2010.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the RO in Lincoln, Nebraska, which reopened and denied on the 
merits claims of service connection for bilateral hammertoes 
2 through 4 and onychomycosis of the right foot.  In June 
2009, the Board reopened the claims and remanded them for 
additional development.  The case returns now for appellate 
consideration.

The Board notes that an SSOC notice response form was 
recently submitted by The Law Office of Calvin Hansen in 
December 2009.  However, the claims files reflects that the 
Veteran's attorney of record is Richard J. Mahlin.  See VA 
Form 21-22a, March 2007; Power of Attorney agreement, March 
2007.  Absent a document or other correspondence revoking the 
power of attorney or superseding such representation, the 
Board finds that the Veteran continues to be represented by 
Mr. Mahlin.  If the Veteran has indeed changed his 
representation, he must inform VA of this change and provide 
a copy of the Power of attorney agreement. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

As previously noted in the June 2009 Board decision, the 
Veteran had submitted an August 2007 medical statement from 
his podiatrist at Capital Foot Center.  In that statement, 
the podiatrist stated that the Veteran's feet had worsened 
especially in the past two years, and that it was at least as 
likely as not that the Veteran's current conditions had been 
aggravated by military service.  A number of diagnoses 
related to the Veteran's foot deformity were listed, 
including hammertoes.  

The Board also noted that although the Veteran's bilateral 
hammertoes and right foot onychomycosis were previously 
evaluated by VA at a January 2006 general medical 
examination, there was no opinion in the examination report 
regarding the relationship between these conditions and 
active service.  As the Veteran had submitted evidence 
indicating that some of his unspecified foot conditions were 
aggravated by active service, the Board found it necessary to 
remand the issues for a new VA examination.  

On remand, the RO sent the Veteran and his attorney a letter 
dated July 17, 2009 informing them that the Veteran was being 
scheduled for a VA examination.  Thereafter, the Veteran's 
attorney was notified in a July 21, 2009 letter that the 
Veteran had been scheduled for a VA examination on August 7, 
2009.  The letter asked the attorney to provide 3 working 
days' notice in the event the Veteran was unwilling or unable 
to attend the examination; otherwise it would be considered a 
failure to furnish a reasonable response on the attorney's 
part if the Veteran failed to attend.  Tracking and 
confirmation records for the United States Postal Service 
show that this letter was delivered to the attorney's office 
via Certified Mail on July 22, 2009.  No response was 
received from the Veteran's attorney, and the Veteran failed 
to report for the scheduled examination.  The Veteran's 
claims were then readjudicated in an August 2009 supplemental 
statement of the case (SSOC).  

Subsequently, a printout of a Notification of Deployment 
dated in September 2009 was associated with the record.  
Notes therein indicate that the Veteran's spouse had called 
to inform VA that the Veteran was deployed out of the country 
and thus unable to respond to the SSOC.  She indicated that 
he was expected to return from deployment in March 2010.  

In view of the particular circumstances of this case, the 
Board finds there was good cause in the Veteran's failure to 
report for his scheduled examination.  Specifically, the 
record reflects that the Veteran was deployed on active duty 
and not available to respond to VA correspondence, let alone 
report for an examination.  A remand is therefore appropriate 
in this instance to schedule the Veteran for a new VA 
examination after he returns from his deployment.  

Accordingly, the case is REMANDED for the following action:

1. The RO should wait until such time 
that the Veteran has returned from his 
deployment and is available to report 
for a VA examination.  

2. Then, the RO should schedule the 
Veteran for an appropriate VA 
examination to assess the current 
nature and etiology of his bilateral 
hammertoes and onychomycosis of the 
right foot.  The entire claims file 
must be made available to the examiner 
for review, and the examiner should 
note that it has been reviewed.  After 
reviewing the file, the examiner should 
render an opinion as to: (1) whether 
the Veteran's bilateral hammertoes 2 
through 4 were at least as likely as 
not (i.e., to at least a 50:50 degree 
of probability) aggravated (i.e., 
underwent permanent worsening, as 
opposed to temporarily flare-ups) by 
active service, to include active duty 
in Iraq from January 2004 to April 
2005, or whether such a relationship is 
unlikely (i.e., less than a 50:50 
degree of probability); and (2) whether 
the Veteran's right foot onychomycosis 
was at least as likely as not 
aggravated by active service, to 
include active duty in Iraq from 
January 2004 to April 2005.  The 
examiner should provide a complete 
rationale for any opinion given.

3. Thereafter, the RO should readjudicate 
the claims on the merits.  All new 
evidence received since the issuance of 
the August 2009 supplemental statement of 
the case (SSOC) should be considered.  If 
the benefits sought on appeal are not 
granted, the Veteran and his 
representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

